         Case 1:18-cr-00373-RJS Document 722 Filed 09/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

                -v-                                                   No 18-cr-373 (RJS)
                                                                           ORDER
 DEVONTAE NEWTON

                               Defendant.




RICHARD J. SULLIVAN, Circuit Judge:

       On September 9, 2020, the Court began a remote sentencing proceeding with the parties

through the CourtCall platform. But due to technical difficulties, the Court was unable to complete

the proceeding. Accordingly, the sentencing will resume on September 22, 2020 at 9:00 a.m. The

sentencing will occur remotely through the CourtCall videoconference platform. In addition, due

to the flexibility required to accommodate the planning of proceedings involving detained

individuals, the Court will reserve (and the parties shall calendar) September 25, 2020 at 9:00 a.m.

as an alternate date for the sentencing. The Court will email the parties directly with instructions

for accessing the CourtCall conference. A separate order will follow containing instructions for

members of the public to monitor the proceedings.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceedings with Newton prior to the sentencing. If Newton consents, and is able to sign

the form (either personally, or, in accordance with Standing Order M10-468, 20-mc-174 (CM)

(S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide the Court with the

executed form at least 24 hours prior to the proceeding. In the event that Newton consents, but

counsel is unable to obtain or affix Newton’s signature on the form, the Court will conduct an
         Case 1:18-cr-00373-RJS Document 722 Filed 09/11/20 Page 2 of 4




inquiry at the outset of the proceeding to determine whether it is appropriate for the Court to add

Newton’s signature to the form.


SO ORDERED.

Dated:         September 11, 2020
               New York, New York

                                             ______________________________
                                             RICHARD J. SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation




                                                 2
           Case 1:18-cr-00373-RJS Document 722 Filed 09/11/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                       WAIVER OF RIGHT TO BE
                          -v-
                                                                       PRESENT AT CRIMINAL
                                                                       PROCEEDING
DEVONTAE NEWTON,
                                    Defendant.
-----------------------------------------------------------------X       18 CR 373 (RJS)

Check Proceeding that Applies

____    Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document, I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.



Date:            _________________________                           ____________________________
                 Print Name                                   Signature of Defendant



____    Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
                                                  3
         Case 1:18-cr-00373-RJS Document 722 Filed 09/11/20 Page 4 of 4




        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date:          _________________________                     ____________________________
               Print Name                             Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                    _____________________________
               Print Name                             Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                 Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                  4
